Citation Nr: 0026965	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  96-44 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Andres Acosta Orraca, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to July 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1996 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein service connection for duodenal 
ulcer disease was denied.


FINDING OF FACT

The evidence does not show a nexus between the veteran's 
current gastrointestinal disorder, to include peptic ulcer 
disease, and inservice gastroenteritis. 


CONCLUSION OF LAW

The veteran's claim for service connection for a 
gastrointestinal disorder, to include peptic ulcer disease, 
is not well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991 & Supp. 
2000).  In order to establish a "well grounded" claim for 
service connection for a particular disability, the veteran 
needs to provide evidence relevant to the requirements for 
service connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999); Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The veteran contends that he has a gastrointestinal 
disability, to include peptic ulcer disease, which he 
attributes to his active duty service.  With regard to this 
claim for service connection, the determinative issues 
presented are (1) whether the veteran had a gastrointestinal 
disability during service; (2) whether he currently has a 
gastrointestinal disability, to include peptic ulcer disease; 
and if so, (3) whether his current gastrointestinal 
disability is etiologically related to his inservice 
gastrointestinal disability.  The Board concludes that 
medical evidence is needed to lend plausible support for the 
issues presented by this case because they involve questions 
of medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet.App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  After a review of the evidence, the Board finds 
that the veteran has not met the initial burden of presented 
a well grounded claim.  Accordingly, a duty to assist does 
not arise and his claim fails.  

The evidence shows that the veteran had inservice complaints 
of a stomachache in September 1972.  His service medical 
records indicate a diagnosis of gastroenteritis.  No 
additional complaints, treatment, or diagnosis of a stomach 
condition are indicated during service.  Similarly, his March 
1973 separation examination report is silent for any 
complaint, treatment, or diagnosis of a gastrointestinal 
disability.  The veteran testified at a March 1997 RO hearing 
that he had no ulcers prior to service and that he developed 
a stomach ulcer while stationed in Alaska.  He expressed his 
belief that this condition resulted from the type of food 
that was served.   

In additional to an inservice diagnosis of gastroenteritis, 
the post service medical evidence shows that the veteran has 
a current gastrointestinal disability.  The veteran was seen 
in May 1980 with complaints of epigastric burning pain.  An 
assessment was to rule out peptic ulcer disease or acute 
gastritis.  Subsequent outpatient treatment records show that 
the veteran underwent a VA gastrointestinal series 
examination in January 1994.  The examination revealed normal 
distensibility of the esophagus, stomach, and duodenal bulb.  
Study was essentially negative.   However, VA outpatient 
treatment records from January 1994 to October 1996 show 
treatment for peptic ulcer disease.  

While the evidence show an inservice diagnosis of gastritis 
and a post service diagnosis of peptic ulcer disease, the 
evidence does not provide a link, or nexus between the two.  
At his RO hearing, the veteran indicated that he believed 
that his inservice symptoms were a manifestation of his 
current disability.  The Board notes that the veteran, while 
entirely competent to report his symptoms both current and 
past, has presented no clinical evidence or medical opinion 
that would establish a link between his inservice 
gastroenteritis and his current peptic ulcer disease. 
Accordingly, in the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the etiology of any current 
gastrointestinal disability to be of no probative value.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran has related a history of 
peptic ulcer disease dating to his active service.  However, 
the Board notes that evidence simply recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  To reiterate, 
no health care provider had linked the veteran's current 
disability to his inservice diagnosis of gastroenteritis.  

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that does not have a 
nexus to an inservice disease or injury, the Board must find 
that the veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual at this 
time that service connection for gastrointestinal disability, 
to include peptic ulcer disease, could be granted, as is 
required under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000).  See also Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  The Board accordingly finds that 
the veteran's claim is not well grounded and is therefore 
denied, in accordance with the Court's decision in Edenfield 
v. Brown, 8 Vet. App. 384 (1995).

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999);  Cuevas v. Principi, 3 
Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  However, no medical evidence has been 
submitted to indicate that his current peptic ulcer disease 
is related to service. 

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000), VA has a duty 
under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2000) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996) and McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997) (per curiam).  The claims folder contains no 
references to any other known and existing evidence. 

The Board must also point out that the veteran is free to 
submit new and material evidence, and reopen his claim for 
service connection for a gastrointestinal disability, to 
include peptic ulcer disease, at any time.  



ORDER

Service connection for a gastrointestinal disability, to 
include peptic ulcer disease, is denied.



		
	MARK W. GREENSTREET 
	Veterans Law Judge
	Board of Veterans' Appeals



 

